DETAILED ACTION
This office action is responsive to amendment filed on July 8, 2022 in this application Rasale, U.S. Patent Application No. 16/537,460 (Filed August 9, 2019) claiming priority to India Patent Application No. IN201811032622 (Filed August 30, 2018) (“Rasale”).  Claims 1 – 21 were pending.  Claims 1, 3 - 5, 8, 10, 11, 13, and 16 – 19 are amended.  Claims 1 – 21 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 10 – 11 of the Applicant’s Remarks (“Remarks”) stating that the amendments to the independent claims overcome the 101 rejection, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §101.
	Applicant’s argue that programming code instructions generated in the mind would not be “machine-executable instructions” as claimed, and thus the claimed generated “machine-executable instructions” cannot be an abstract idea.  Remarks at pgs. 10 -11.
It is noted that “machine-executable instructions” does not appear to be a defined term in the specification. Under the broadest reasonable interpretation of the claimed limitation “generating machine-executable instructions” a human user may utilize a computer as a tool to write the “machine-executable” loading instructions using.  In this case the user has performed the claimed generating step by using the computer as a word processing tool to present and edit text.  MPEP § 2106.04(a)(2)(III)(C) states “Claims can recite a mental process even if they are claimed as being performed on a computer” when the claim “is merely using a computer as a tool to perform the concept.”  MPEP § 2106.04(a)(2)(III)(C)(3).  Thus, the claimed instructions may be generated in the human mind using the computer as a tool which would result in the instructions being stored in the computer.
Applicant argues that instructions would not be “machine-executable” if they are generated in the mind.  Remarks at pg. 10.  However, as noted above, the instructions may have been written by a developer onto a computer and may be stored in the computer.  Thus, the instructions would have the capability of being “machine-executable.”
In addition, the broadest reasonable interpretation of the claimed “machine-executable instructions” would include either writing interpreted programming code instructions such as Java/Python, which are executable by a virtual machine running on a computer, or editing machine language instructions or machine code to, for example, alter the two claimed load instructions in the machine language instruction file as part of a debugging or optimization testing process.
Therefore, a developer may use the computer to write machine-executable instructions and the claims remain rejected under 35 USC 101.
Applicants are encouraged to consider whether the specification supports claiming automatically generating the instructions by a compiler or other automatic code generation module.
2.	With respect to Applicant’s argument on pg. 12 – 14 of the Remarks stating that prior art reference Macy fails to teach “vectorization,” examiner respectfully disagrees in part. See infra § Claim Rejections - 35 USC §103 § Claim 1.  Macy teaches that its masks are used by a Single Instruction Multiple Data instruction which operates on multiple data operands.  Id. at ¶¶ 0063, 0067, 0069, 0071, 0083, 0084 (MMX process uses a plurality of data registers to store data operands for operation by SIMD instructions).  Macy teaches selecting a particular operand data element [operand] from a set of operands in the lanes of a first vector register and loading the selected operand data element into a masked lane of a second vector register.  Macy at Abstract; id. at fig. 5; id. at ¶¶ 0044, 0072, 0073, & 0089.
In addition, prior art reference Macy is not used in isolation to teach the claim and is also not cited to for the argued “vectorization.”  Rather, prior art reference Espasa is used to teach the argued vectorization.  See infra infra § Claim Rejections - 35 USC §103 § Claim 1.  Macy is combined with Espasa to teach “selecting, for loading into the first masked lane, a first operand of a first operation from among the set of operations for vectorizing… loading the first operand into the first masked lane” which is a particular known SIMD technique of using a mask to direct a particular operand into one or more particular destination vector lanes that are masked by the mask.  See eg. Macy at fig. 5 & ¶ 0044.
Therefore, the combination of Espasa and Macy teaches vectorizing using, in part, the mask technique disclosed in Macy.

Allowable Subject Matter
The following proposed examiner’s amendment, if entered, would place the application in condition for allowance:

1. (Currently Amended) A computing system, comprising:
a processing unit;
a memory storing instructions that, when executed by the processor, cause the processor to:
receive program source code in a compiler;
identify in the program source code a set of operations for vectorizing, wherein each operation in the set of operations specifies a set of one or more operands;
in response to identifying the set of operations, vectorize the set of operations by:
based on the number of operations in the set of operations and a total number of lanes in a first vector register and a second vector register, generating a mask indicating a first unmasked lane and a first masked lane in the first vector register and a second unmasked lane and a second masked lane in a second vector register;
wherein: the total number of lanes in the vector registers is a power of 2, the number of operations in the set of operations is fewer than the total number of lanes in the vector registers, and each operation in the set of operations corresponds to one of a plurality of unmasked lanes in the vector registers, the plurality of unmasked lanes comprising the first unmasked lane and the second unmasked lane;
based on the mask, generating a set of one or more instructions for: loading 
loading the first operand into the first masked lane and first unmasked lane and the second operand into the second unmasked lane and second masked lane; and[[.]]
generate a single instruction, multiple data (SIMD) instruction for performing the first operation on the first operand in the first unmasked lane and the second operand in the second unmasked lane in parallel with performing the first operation on the first operand in the first masked lane and the second operand in the second masked lane. 

2. (Cancelled)

3. (Currently Amended) The computing system of claim 1, wherein the set of one or more instructions comprises a 

4. (Cancelled)

5. (Cancelled)

6. (Original) The computing system of claim 1, wherein the instructions, when executed by the processor, further cause the processor to:
select the first operand for loading into the first masked lane based on a selection of the first operand for loading into the first unmasked lane.  

7. (Original) The computing system of claim 1, wherein:
each operation in the set of operations is a comparison operation;
the instructions, when executed by the processor, further cause the processor to, based on the program source code, generate a conditional branch instruction dependent on comparison results of the set of operations.  

8. (Currently Amended) A method, comprising:
-3 1 -AMD Reference No.: 180134-US-NPreceiving program source code in a compiler;
identifying in the program source code a set of operations for vectorizing, wherein each operation in the set of operations specifies a set of one or more operands;
in response to identifying the set of operations, vectorizing the set of operations by:
 based on the number of operations in the set of operations and a total number of lanes in a first vector register and a second vector register, generating a mask indicating a first unmasked lane and a first masked lane in the first vector register and a second unmasked lane and a second masked lane in a second vector register;
wherein: the total number of lanes in the vector registers is a power of 2, the number of operations in the set of operations is fewer than the total number of lanes in the vector registers, and each operation in the set of operations corresponds to one of a plurality of unmasked lanes in the vector registers, the plurality of unmasked lanes comprising the first unmasked lane and the second unmasked lane;
based on the mask, generating a set of one or more instructions for: loading first operation of the set of operations into the second unmasked lane and into the second masked lane, 
loading the first operand into the first masked lane and first unmasked lane and the second operand into the second unmasked lane and second masked lane; and[[.]]
generate a single instruction, multiple data (SIMD) instruction for performing the first operation on the first operand in the first unmasked lane and the second operand in the second unmasked lane in parallel with performing the first operation on the first operand in the first masked lane and the second operand in the second masked lane. 

9. (Cancelled)

10. (Currently Amended) The method of claim 8, wherein the set of one or more instructions comprises a 

11. (Cancelled)

12. (Cancelled)

13. (Original) The method of claim 8, wherein:
the set of one or more instructions includes an instruction for loading the first operand into a plurality of masked lanes in the first vector register, the plurality of masked lanes comprising the first masked lane.  

14. (Original) The method of claim 8, further comprising:
selecting the first operand for loading into the first masked lane based on a selection of the first operand for loading into the first unmasked lane.  

15. (Original) The method of claim 8, wherein:
each operation in the set of operations is a comparison operation;
the method further comprises, based on the program source code, generating a conditional branch instruction dependent on comparison results of the set of operations.  

16. (Original) The method of claim 8, further comprising generating the set of one or more instructions for:
-34-AMD Reference No.: 180134-US-NPperforming a vector load of a first subset of operands from a first source register to the first vector register, wherein the vector load causes the first subset of operands to be stored in the first vector register in the same order as in the first source register; and
performing a shuffle load of a second subset of operands from a second source register to a second vector register, wherein the shuffle load causes the second subset of operands to be stored in the second vector register in a different order than in the second source register.  

17. (Currently Amended) A non-transitory computer readable storage medium storing instructions for a compiler, wherein the instructions are executable by a processor to:
receive program source code in a compiler;
identify in the program source code a set of operations for vectorizing, wherein each operation in the set of operations specifies a set of one or more operands;
in response to identifying the set of operations, vectorize the set of operations by:
 based on the number of operations in the set of operations and a total number of lanes in a first vector register and a second vector register, generating a mask indicating a first unmasked lane and a first masked lane in the first vector register  and a second unmasked lane and a second masked lane in a second vector register;
wherein: the total number of lanes in the vector registers is a power of 2, the number of operations in the set of operations is fewer than the total number of lanes in the vector registers, and each operation in the set of operations corresponds to one of a plurality of unmasked lanes in the vector registers, the plurality of unmasked lanes comprising the first unmasked lane and the second unmasked lane;
based on the mask, generating a set of one or more instructions for: loading 
loading the first operand into the first masked lane and first unmasked lane and the second operand into the second unmasked lane and second masked lane; and[[.]]
generate a single instruction, multiple data (SIMD) instruction for performing the first operation on the first operand in the first unmasked lane and the second operand in the second unmasked lane in parallel with performing the first operation on the first operand in the first masked lane and the second operand in the second masked lane. 

18. (Currently Amended) The non-transitory computer readable storage medium of claim 17, wherein the set of one or more instructions comprises a 

19. (Cancelled)

20. (Original) The non-transitory computer readable storage medium of claim 17, wherein the instructions are executable by the processor to:
select the first operand for loading into the first masked lane based on a selection of the first operand for loading into the first unmasked lane.  

21. (Original) The non-transitory computer readable storage medium of claim 17, wherein:
each operation in the set of operations is a comparison operation; and
the instructions are executable by the processor to, based on the program source code, generate a conditional branch instruction dependent on comparison results of the set of operations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 4, 6 – 11, and 13 - 21 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more.  The claim recites a computing system, comprising: a processing unit; a memory storing instructions that, when executed by the processor, cause the processor to: receive program source code in a compiler; identify in the program source code a set of operations for vectorizing, wherein each operation in the set of operations specifies a set of one or more operands; in response to identifying the set of operations, vectorize the set of operations by: based on the number of operations in the set of operations and a total number of lanes in a first vector register, generating a mask indicating a first unmasked lane and a first masked lane in the first vector register; based on selecting, for loading into the first masked lane, a first operand of a first operation from among the set of operations for vectorizing, generating a set of one or more machine-executable instructions for: loading the first operand into the first unmasked lane, and loading the first operand into the first masked lane, which, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed in the mind or by pen and paper, but for the recitation of generic computer components.
That is, other than reciting “a computing system, comprising: a processing unit; a memory storing instructions that, when executed by the processor, cause the processor to:” nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the processor and memory, the steps recited in the claims encompass a user using a computer as a tool to manually identifying the operation for vectorizing, creating the mask, and write instructions.  MPEP § 2106.04(a)(2)(III)(C) states “Claims can recite a mental process even if they are claimed as being performed on a computer“ when the claim “is merely using a computer as a tool to perform the concept.”  MPEP § 2106.04(a)(2)(III)(C)(3).  The “receive” step, as drafted, represents routine pre-solution activity and does not preclude the abstract idea from being practically performed in the mind.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the pre-solution activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims only recite one additional “receive” step as pre-solution activity for the identification step.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 2 – 4, 6, and 7 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claims 5 and 12 includes the additional elements “generate a single instruction, multiple data (SIMD) instruction for performing the first operation on the first operand in the first unmasked lane and the second operand in the second unmasked lane in parallel with performing the first operation on the first operand in the first masked lane and the second operand in the second masked lane” that are sufficient to amount to significantly more than the judicial exception because the additional elements require the claimed “processor” to generate the instructions and because the processor generated instructions include performing the masked and unmasked lane operations in parallel. 
4.	Claims 8 – 11 and 13 - 21 are rejected for the same reasoning as claims 2 – 4, 6, and 7 supra.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Espasa et al., United States Patent Application Publication No. 2017/0286112 (Published October 5, 2017, filed September 4, 2015) (“Espasa”), in view of Macy et al., United States Patent Application Publication No. 2004/0054877 (Published March 18, 2004, filed June 30, 2003) (“Macy”).

Claims 1, 8, and 17
With respect to claims 1, 8, and 17 Espasa teaches the invention as claimed including a computing system, comprising:
a processing unit; a memory storing instructions that, when executed by the processor, cause the processor to: receive program source code in a compiler; {A program source code is compiled into a binary instructions in a processor instruction set.  Espasa at ¶ 0247.}
identify in the program source code a set of operations for vectorizing, wherein each operation in the set of operations specifies a set of one or more operands; {The program source code may be compiled for a parallel processing vector register platform that uses operands as inputs to write to vector storage registers.  Espasa at ¶¶ 0038, 0072, & 0247 (parallel vector platform); id. at Abstract & ¶¶ 0036 & 0039 (source operand in register).}
in response to identifying the set of operations, vectorize the set of operations by: based on the number of operations in the set of operations and a total number of lanes in a first vector register, generating a mask indicating a first unmasked lane and a first masked lane in the first vector register; based on the mask, generating a set of one or more machine-executable instructions for: loading the first operand into the first unmasked lane, and… {A masked bit shuffle instruction may specify a source packed data operand containing lanes of elements which may be loaded into lanes of a result register as specified in a mask where each element of the mask corresponds to an operand element and a register lane.  Espasa at Abstract; id. at ¶¶ 0087 – 0090 & 0132.  The mask is unmasked when the source operand element is to be placed into the corresponding lane of the result register and masked when a predetermined or merged operand value is to be placed or left in the corresponding lane of the result register.  Id. at ¶¶ 0089, 0090, 0132. Instruction may be a masked bit shuffle SIMD instruction that operates on the register lanes.  Espasa at ¶¶ 0038 & 0090.}
However, Espasa does not explicitly teach the limitation:
selecting, for loading into the first masked lane, a first operand of a first operation from among the set of operations for vectorizing… loading the first operand into the first masked lane. {Macy does teach this limitation.  Macy teaches that a vector load instruction which uses a mask to specify input operand lanes to load, as taught in Espasa includes where the mask specifies selecting a particular operand data element [operand] from a set of operands in the lanes of a first vector register and loading the selected operand data element into a masked lane of a second vector register.  Macy at Abstract; id. at fig. 5; id. at ¶¶ 0044, 0072, 0073, & 0089.  
Espasa and Macy are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of instruction set architecture, and both are trying to solve the problem of how to specify which operand elements to load into which register lanes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a vector load instruction which uses a mask to specify input operand lanes to load, as taught in Espasa with where the mask specifies operand lanes that are loaded into particular register lanes and an operand lane that is duplicated into a variety of register lanes, as taught in Macy.  Espasa teaches that a masked lane may receive a “predetermined” value.  Id. at ¶¶ 0090 & 0132.  Therefore, one having ordinary skill in the art would have been motivated to combine a vector load instruction which uses a mask to specify input operand lanes to load, as taught in Espasa with where the mask specifies operand lanes that are loaded into particular register lanes and an operand lane that is duplicated into a variety of register lanes, as taught in Macy for the purpose of predetermining that a source operand element will be the value used to copy into the masked register lanes.}

Claims 2 and 9
With respect to claims 2 and 9, Espasa and Macy teach the invention as claimed, including:
wherein: the total number of lanes in the first vector register is a power of 2; the number of operations in the set of operations is fewer than the total number of lanes in the first vector register; and each operation in the set of operations corresponds to one of a plurality of unmasked lanes in the first vector register, the plurality of unmasked lanes comprising the first unmasked lane.  {Masked elements are not executed to avoid potential memory faults such that fewer than all of the lanes may be executed.  Espasa at ¶ 0090.}

Claims 3, 10, and 18
With respect to claims 3, 10, and 18, Espasa and Macy teach the invention as claimed, including:
wherein the set of one or more machine-executable instructions comprises a single instruction, multiple data (SIMD) instruction; and the SIMD instruction is for executing the set of operations in parallel on data in at least the first unmasked lane and the first masked lane of the first vector register.  {Instruction may be a masked bit shuffle SIMD instruction that operates on the register lanes.  Espasa at ¶¶ 0038 & 0090.}

Claims 4 and 11
With respect to claims 4 and 11, Espasa and Macy teach the invention as claimed, including:
wherein: the mask indicates a second unmasked lane and a second masked lane in a second vector register; and the set of one or more machine-executable instructions includes an instruction for loading a second operand of the first operation into the second unmasked lane and into the second masked lane.  {The mask specifies a plurality of operand lanes that are loaded into particular register lanes and a plurality of operand lanes that are duplicated into a variety of register lanes.  Macy at Abstract; id. at fig. 5; id. at ¶¶ 0044, 0072, & 0089.}

Claims 5 and 12
With respect to claims 5 and 14, Espasa and Macy teach the invention as claimed, including:
generate a single instruction, multiple data (SIMD) instruction for performing the first operation on the first operand in the first unmasked lane and the second operand in the second unmasked lane in parallel with performing the first operation on the first operand in the first masked lane and the second operand in the second masked lane.   {Instruction may be a masked bit shuffle SIMD instruction that operates on the multiple registers.  Espasa at ¶¶ 0038 & 0090.}

Claims 6, 14, and 20
With respect to claims 6, 14, and 20, Espasa and Macy teach the invention as claimed, including:
wherein the instructions, when executed by the processor, further cause the processor to: select the first operand for loading into the first masked lane based on a selection of the first operand for loading into the first unmasked lane.  {A masked bit shuffle instruction may specify a source packed data operand containing lanes of elements which may be loaded into lanes of a result register as specified in a mask where each element of the mask corresponds to an operand element and a register lane.  Espasa at Abstract; id. at ¶¶ 0087 – 0090 & 0132.}

Claims 7, 15, and 21
With respect to claims 7, 15, and 21, Espasa and Macy teach the invention as claimed, including:
wherein: each operation in the set of operations is a comparison operation; the instructions, when executed by the processor, further cause the processor to, based on the program source code, generate a conditional branch instruction dependent on comparison results of the set of operations.   {Mask may be used to predicate or as a conditional control on the operand.  Espasa at ¶¶ 0063 & 0088.}

Claim 13
With respect to claim 13, Espasa and Macy teach the invention as claimed, including:
wherein: the set of one or more machine-executable instructions includes an instruction for loading the first operand into a plurality of masked lanes in the first vector register, the plurality of masked lanes comprising the first masked lane.  {A masked bit shuffle instruction may specify a source packed data operand containing lanes of elements which may be loaded into lanes of a result register as specified in a mask where each element of the mask corresponds to an operand element and a register lane.  Espasa at Abstract; id. at ¶¶ 0087 – 0090 & 0132.}

Claim 16
With respect to claim 16, Espasa and Macy teach the invention as claimed, including:
generating the set of one or more machine-executable instructions for:  -34-AMD Reference No.: 180134-US-NPperforming a vector load of a first subset of operands from a first source register to the first vector register, wherein the vector load causes the first subset of operands to be stored in the first vector register in the same order as in the first source register; and performing a shuffle load of a second subset of operands from a second source register to a second vector register, wherein the shuffle load causes the second subset of operands to be stored in the second vector register in a different order than in the second source register.{A masked bit shuffle instruction may specify a source packed data operand containing lanes of elements which may be loaded into lanes of a result register as specified in a mask where each element of the mask corresponds to an operand element and a register lane.  Espasa at Abstract; id. at ¶¶ 0087 – 0090 & 0132.}

Claim 19
With respect to claim 19, Espasa and Macy teach the invention as claimed, including:
wherein: the mask indicates a second unmasked lane and a second masked lane in a second vector register; and the set of one or more machine-executable instructions includes an instruction for loading a second operand of the first operation into the second unmasked lane and into the second masked lane.  {The mask specifies a plurality of operand lanes that are loaded into particular register lanes and a plurality of operand lanes that are duplicated into a variety of register lanes.  Macy at Abstract; id. at fig. 5; id. at ¶¶ 0044, 0073, 0072, & 0089.}
the instructions are executed by the processor to generate a single instruction, multiple data (SIMD) instruction is for performing the first operation on the first operand in the first unmasked lane and the second operand in the second unmasked lane in parallel with performing the first operation on the first operand in the first masked lane and the second operand in the second masked lane.   {Instruction may be a masked bit shuffle SIMD instruction that operates on the multiple registers.  Espasa at ¶¶ 0038 & 0090.}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										October 22, 2022
Examiner, Art Unit 2199


/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199